DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/11/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 the term “plugged” is unclear. Is it plugged in?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasper (US 8197762) in view of Pankhurst (US 2008/0191370) and Woo (US 8721962).
Gasper teaches for claim 1: 1. A method of dispensing a volatile composition(abstract,c 3 l 50-55,c 2 l 5-15), the method comprising the steps of: providing a volatile composition dispenser 30, the volatile composition dispenser comprising a cartridge comprising a reservoir for containing 38 the volatile composition, a delivery engine 72 (c 3 l 15-45) in fluid communication with the reservoir(fig 2), an evaporative surface 48 in fluid communication with the delivery engine(c 3 l 15-45), and an evaporative assistance element 200, 202 adjacent at least a portion of the evaporative surface(c 4 l 40-60), wherein the evaporative assistance element defines a maximum power output(c 4 l 60-c 5 l 20 components together develop a voltage) ; starting a total emission program for the volatile composition dispenser at time zero when the volatile composition dispenser is first plugged and the cartridge is new or refilled to be full of the volatile composition (fig 6, start is relative but can be 0:00); increasing the energy applied by the evaporative assistance element to a first energy in a first energy boost period(fig 6 broken line at 34:00), wherein the first energy is the greatest energy within the first 24 hours after time zero (fig 6 broken line at 34:00); operating the evaporative assistance element below the first energy over a first extended emission period following the step of increasing the energy applied to the evaporative assistance element(fig 6, broken line after boost at 34:00); increasing the energy applied by the evaporative assistance element to a second energy in a second energy boost period (fig 6 broken line at 36:00), wherein the second energy is less than the first energy(fig 6 delivery rate/energy less); operating the evaporative assistance element at or below the second energy over a second extended emission period(fig 6 after broken line 36:00), wherein the length of the second energy boost period is no more than half of the length of the second extended emission period(fig 6 after boost broken line at 36:00); and increasing the energy applied by the evaporative assistance element to a third energy in a third energy boost period, wherein the third energy is greater than the first energy(fig 6 broken line at 40:00).
                           
    PNG
    media_image1.png
    545
    403
    media_image1.png
    Greyscale

Gasper does not express a first energy being a greatest energy within the first 24 hours after time zero if a start point is an apex of fig 6. However a start point is not defined as an apex in the claim. The start point is relative to practical application requirements and discretionary to a user. Power settings are user controlled ¶ 10 as in the reference 92, 94.
Pankhurst teaches in ¶¶ 115,116, fig 7,15 that power and temperature are controlled. There can be different timing protocols and power varies temperature and volume of fragrance. ¶¶  64,80 teaches varying power and a booster therefor can be made.
Woo teaches increasing temperature of scents in 10 degree C increments and similar decreases in 10 degree C increments, e.g., 60 C, 40 C, 20 C.
The advantage is diminished or preventing habituation.
The reference is in the same field of endeavor and addresses the same or similar problem.
An obviousness analysis “may include recourse to logic, judgment, and common sense available to the person of ordinary skill that do not necessarily require explication in any reference or expert opinion.”  Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329 (Fed. Cir. 2009).  Indeed, logic, judgment, and common sense may supply a limitation missing from the cited art.  See id. at 1328–33 (affirming a district court’s use of common sense to supply a limitation missing from the prior art).  Here, Gasper teaches boost periods and their duration and variation of energy or dissipation rate over a duty cycle.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gasper, if necessary, as energy variation as a function of duty cycle as recited in the claim for diminished or preventing habituation or by greater temperature at time zero thereafter decreasing as taught by Pankhurst or Woo for diminished or preventing habituation. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955).
“[T]he prior art need not provide the exact method of optimization for the variable to be result-effective. A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective.” In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012).
“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Here operation of the dispenser is optimization and variation of energy over time is a result effective variable as shown by Gasper.

2. The method of claim 1, wherein the second energy boost period is no more than one-third of the length of the second extended emission period(fig 6 at 36:00).

3. The method of claim 1, wherein the steps of applying the first, second, and third energy boosts further comprises increasing the power to the evaporative assistance element relative to the maximum power output(c 4 l 45- c 5 l 45, c 6 l 10-30).

4. The method of claim 1, wherein the evaporative assistance element comprises a heater element 72.

5. The method of claim 1, wherein the step of increasing the energy applied by the evaporative assistance element to the second energy in a second energy boost period further comprises increasing the energy applied by the evaporative assistance element by at least 5% to the second energy in a second energy boost period(c 6 l 1-15,30-40).

6. The method of claim 1, wherein the volatile composition dispenser further comprises a plurality of user-controlled power settings(c 1 l 50-60, c 4 l 5-25, element 88).

7. The method of claim 1, wherein the reservoir is a first reservoir, wherein the volatile composition is a first volatile composition, wherein the delivery engine is a first delivery engine, wherein the evaporative surface is a first evaporative surface, and wherein the volatile composition dispenser further comprises a second reservoir comprising a second volatile composition, a second delivery engine in fluid communication with the second reservoir, a second evaporative surface in fluid communication with the second delivery engine, and a second evaporative assistance element that applies energy to the second evaporative surface(c 1 l 65-c 2 l 5, c 7 l 45-50).

8. The method of claim 7, wherein the second extended emission period comprises a plurality of discrete emission periods, wherein each of the plurality of discrete emission periods are separated by periods where the first evaporative assistance element is turned OFF or the power is reduced to less than 20% of the maximum power output, wherein the method further comprises the steps of: turning OFF the first evaporative assistance element after a first discrete emission period; and turning ON the second evaporative assistance element to apply energy to the second evaporative surface simultaneously or after a gap in time after the first evaporative assistance element is turned OFF(fig 5, c 5 l 40-50, c 2 l 1-5, c 5 l 10-15).

9. The method of claim 7, wherein the length of time of each of the plurality of discrete emission periods are randomly selected from a random number generator 206,207 (fig 4,7), 302, c 6 l 55-65) or a picklist(abstract).

10. The method of claim 1, wherein the step of increasing the energy applied by the evaporative assistance element to the third energy in a third energy boost period further comprises increasing the energy applied by the evaporative assistance element to the third energy that is at least 200% of the first energy in the third energy boost period(fig 6 energy increased after 8 days).

11. The method of claim 1, wherein the first energy is a temperature in the range of 40°C to 80°C, wherein the second energy is a temperature in the range of 50°C to 90°C, wherein the third energy is a temperature in the range of 60°C to 100°C. See the rejection of claim 1. Temperature relative to user requirements and characteristics of volatile component. Temperature ranges are optimization and temperature is a result effective variable.
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. Starting at time zero with a greatest temperature is known in the art and relative to fragrance and conditions and program scheme. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761              

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761